Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Harold E. Strickland appeals the district court’s order adopting the recommendation of the magistrate judge and entering judgment for Defendants in this 42 U.S.C. § 1983 (2012) action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Strickland v. Mondule, No. 7:12-cv-00559-JPJ-PMS (W.D.Va. Sept. 8, 2014). We deny the motions for appointment of counsel, for preparation of a transcript at government expense, and to appear at oral argument, and we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.